UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                      No. 98-4047

ANTOINE THURMAN, B/M,
Defendant-Appellant.

Appeal from the United States District Court
for the District of South Carolina, at Columbia.
Charles E. Simons, Jr., Senior District Judge.
(CR-97-302)

Submitted: September 15, 1998

Decided: October 26, 1998

Before MURNAGHAN, NIEMEYER, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Langdon D. Long, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant. J. Rene Josey, United States Attorney,
Cameron G. Chandler, Assistant United States Attorney, Columbia,
South Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

A jury convicted Antoine Thurman of conspiracy to possess with
intent to distribute cocaine and marijuana. On appeal, Thurman
alleges that the district court erred by refusing to apply the "safety
valve" provision found in 18 U.S.C.A. § 3553(f) (West Supp. 1998)
and USSG § 5C1.2,* which would have resulted in a reduction of his
base offense level by two levels pursuant to USSG§ 2D1.1(b)(6).
Finding no error, we affirm.

One of Thurman's former co-workers, who was acting as a confi-
dential informant, approached Thurman stating that he knew someone
with a large quantity of drugs to sell and asking whether Thurman
could help him find a buyer. Thurman agreed and engaged in numer-
ous telephone conversations with the "seller," who was actually an
undercover DEA agent. Thurman eventually negotiated the "sale" of
ten kilograms of cocaine and 500 pounds of marijuana. After an
aborted attempt to complete the transaction, Thurman set up another
buy. Thurman, his co-defendant, and two unidentified co-conspirators
met the informant and another undercover DEA agent. The agent
observed sufficient cash to purchase at least half of the drugs and
gave the arrest signal. Thurman and his codefendant were arrested,
but the other two co-conspirators escaped with a majority of the pur-
chase money. While Thurman gave a statement shortly after his arrest
admitting that he negotiated the sale of the drugs, he refused to coop-
erate further with authorities. At sentencing, Thurman contested his
role in the offense and the amount of drugs attributable to him.

We review the district court's determination that Thurman failed to
_________________________________________________________________
*U.S. Sentencing Guidelines Manual (1997). The "safety valve"
allows a sentencing court to impose a sentence in accordance with the
applicable Guidelines range, regardless of any statutory minimum sen-
tence, if the defendant satisfies five criteria. In the present case it is
undisputed that Thurman satisfied four of the five criteria. The issue
before the court is whether Thurman satisfied the fifth prerequisite,
which required him to truthfully provide to the Government all informa-
tion and evidence he had concerning the offense. See USSG § 5C1.2(5).

                    2
qualify for the "safety valve" provision for clear error and find none.
See United States v. Wilson, 114 F.3d 429, 432 (4th Cir. 1997). Thur-
man has the burden of proving that he has met the prerequisites for
application of the "safety valve" and, with regard to the requirement
in question, must make an affirmative effort to disclose fully all the
information in his possession, including information relating to the
involvement of others and the chain of narcotics distribution. See
United States v. Ivester, 75 F.3d 182, 184-85 (4th Cir.), cert. denied,
518 U.S. 1011 (1996).

In the present case, we find that the record supports the district
court's determination that Thurman failed to meet this burden. During
his interview with the probation officer and during the sentencing
hearing, Thurman continued to try to minimize his role in the offense
and to challenge the amount of drugs attributable to him, despite his
admissions during his post-arrest interview. In addition, Thurman
failed to provide any information concerning the co-conspirators who
escaped, the identity of the buyer, how much he was being paid for
facilitating the sale, or by whom he was being paid. As a result, we
find that the district court did not clearly err in concluding that Thur-
man had not truthfully provided all the information in his possession.

We therefore affirm Thurman's conviction and sentence. The Gov-
ernment's unopposed motion to decide the case on the briefs is
granted. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

AFFIRMED

                     3